Allowable Subject Matter
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant in claims 1, 14, and 15 mentions a content ratio of iron to indium is smaller than a content ratio of zinc to indium in the first oxide semiconductor layer, which is one of the two semiconductor layers. Wherein examiner has found the prior art reference of Okazaki (U.S. Pub. No. 2017/0040457), which on paragraph [0167] teaches a ratio between the Indium, Iron, and Zinc. The term M in IN:M:Zn is defined as one of the metal elements, which could be Iron (please see paragraph [0158], lines 5-6). Okazaki teaches the ratio could be any combination including 1:1:1, 1:1:1.2, 2:1:1.5, 2:1:3, 3:1:2, 4:2:4.1, or etc. as can be seen in paragraph [0167]. These ratios do not teach the ratio of iron to indium is smaller than a ratio of zinc to Indium. Even if examiner chooses the 1:1:1.2 (In:Fe:Zn), which shows the ratio between the indium and iron is 1 to 1 and the ratio between zinc and indium is 1.2 to 1, which is higher than the ratio between indium and iron. However, Applicant in claims 1, 14, and 15 mentions a content of indium is greater than a content of zinc, wherein Okazaki teaches the content 
The prior art reference of Kato (U.S. Pub. No. 2017/0302271) teaches a ratio between the elements Indium, Iron and Zinc is defines as x:y:z, wherein the ration of y:x in a memory device is larger than y:x of a second transistor having the ratio of x:y:z, and does not compare the ratio of iron to indium and zinc to indium of a first semiconductor. Therefore, Kato does not teach the limitations wherein ratio of iron to indium is smaller than a content ratio of zinc to indium in the first oxide semiconductor layer. Also Kato as a result does not teach a content of zinc is greater than a content of iron and smaller than the content of indium in the first oxide semiconductor layer. 
The prior art reference of Kim (U.S. Pub. No. 2018/0350995) teaches a thin film transistor having a first oxide semiconductor layer and a second oxide semiconductor layer, and Kim compares a content ratio of Gallium to Indium of the second oxide semiconductor layer to a content ratio of Gallium to Indium of the first oxide semiconductor layer and later on mentions a content ratio of Zinc to indium of the second oxide semiconductor layer is higher than a content ratio of Zinc to indium of the first oxide semiconductor layer. Kim does not mention a first oxide semiconductor layer is made of iron-indium-zinc oxide and mentions a first oxide semiconductor layer has indium-gallium-zinc-tin and oxygen. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki (U.S. Patent No. 9,136,389) teaches an oxide semiconductor having indium, gallium, and Zinc as components and the oxide semiconductor could have Iron. 
Yamazaki (U.S. Pub. No. 2017/0352763) teaches a indium, iron, and zinc semiconductor.
Morikawa (U.S. Pub. No. 2017/0243525) teaches a display unit having an oxide semiconductor with Indium, iron, and zinc materials. 
Sato (U.S. Pub. No. 2014/0138674) teaches a semiconductor having different layers with different acute angles.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691